DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-9 and 16-17 were rejected in Office Action from 01/11/2022.
Applicant filed a response and amended claim 7.
Claims 1-17 are currently pending in the application, of claims 1-6 and 10-15 are withdrawn from consideration.
Claims 7-9 and 16-17 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (U.S. Patent Application Publication 2015/0072145 – cited in IDS) and further in view of Nishikawa (U.S. Patent Application Publication 2017/0317340).
Regarding claim 7 and 16, Kamimura teaches a silica gel-carbon composite (abstract) having: 
a specific surface area of 20 to 1000 m2/g, (paragraph [0017]);
a pore volume of 0.3 to 2.0 ml/g (paragraph [0017]), 
and a carbon content of 1 to 50% by mass of the silica gel-carbon composite -4- before addition of other materials (paragraph [0022]).
Kamimura does not explicitly articulate the specifics of sulfur physically adsorbed by the silica gel and the sulfur filled inside pores of the silica-gel carbon composite. However, it appears that the formation of the composite of Kamimura (see paragraphs [0038]-[0041] of Kamimura below – Embodiment 1) is substantially similar to the one claimed (see paragraphs [0057]-[0059] of the instant published specification below – Embodiment) where sulfuric acid is utilized and known to contain sulfur. As such, a skilled artisan would understand that an equivalent composite would be obtained from two processes that are substantially similar. 
  
    PNG
    media_image1.png
    924
    622
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    704
    630
    media_image2.png
    Greyscale

	Moreover, Applicant admits that methods to fill sulfur into pores of silica are publicly-known (see paragraph [0040] of the instant published application). This is considered as Applicant Admitted Prior Art (AAPA). Therefore, in view of AAPA, one of ordinary skill in the art would understand that such methods can be employed in Kamimura in order to obtained a silica gel-carbon composite with sulfur located inside the pores of the composite. It is interpreted that if the sulfur is located inside the pores of the silica gel-carbon composite, it would necessarily be adsorbed by the silica gel and the carbon which would meet the requirements of the claimed composite. Nonetheless, additional guidance is provided below.
	Nishikawa, also directed to a sulfur-carbon composite (abstract), teaches sulfur is used as a positive electrode material exhibiting a capacity that is 10 times of a conventional material (paragraph [0003]). Further, Nishikawa teaches sulfur is located inside the pores of the composite where carbon and sulfur are in contact with each other and the content is 50% by mass or more relative to 100% by mass of the composite (paragraph [0027]-[0030]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura to have sulfur inside the composite resulting in the sulfur being in contact with the carbon and silica gel and the sulfur with a content of 50% by mass or more relative to 100% by mass of the composite as taught by Nishikawa as sulfur is known to exhibit an increased capacity compared to conventional positive electrode materials (paragraph [003], [0027]).
Regarding claim 8 and 9, Kamimura teaches a silica gel-carbon composite (abstract) having: 
a specific surface area of 20 to 1000 m2/g, (paragraph [0017]);
an average pore diameter of 2-100 nm (paragraph [0017]-[0018]), 
and a carbon content of 1 to 50% by mass of the silica gel-carbon composite -4- before addition of other materials (paragraph [0022]).
It is noted that Kamimura differ in the exact same specific area, average pore volume and carbon content as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because those characteristics in Kamimura overlap the ones in the instant and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
Kamimura does not explicitly articulate the specifics of sulfur mass approximately equal to the mass of the silica-gel carbon composite. 
	Nishikawa, also directed to a sulfur-carbon composite (abstract), teaches sulfur is used as a positive electrode material exhibiting a capacity that is 10 times of a conventional material (paragraph [0003]). Further, Nishikawa teaches sulfur is located inside the pores of the composite where carbon and sulfur are in contact with each other and the content is 50% by mass or more relative to 100% by mass of the composite (paragraph [0027]-[0030]) which is interpreted as equal to the mass of the composite.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura to have sulfur inside the composite resulting in the sulfur being in contact with the carbon and silica gel and the sulfur with a content of 50% by mass or more relative to 100% by mass of the composite as taught by Nishikawa as sulfur is known to exhibit an increased capacity compared to conventional positive electrode materials (paragraph [003], [0027]).
Regarding claim 17, Kamimura teaches the positive electrode active material as described above in claims 7-8. 
Kamimura does not explicitly articulate the specifics of sulfur mass 30-80% by mass relative to 100% by mass of the silica-gel carbon composite. 
Nishikawa, also directed to a sulfur-carbon composite (abstract), teaches sulfur is used as a positive electrode material exhibiting a capacity that is 10 times of a conventional material (paragraph [0003]). Further, Nishikawa teaches sulfur is located inside the pores of the composite where carbon and sulfur are in contact with each other and the content is 50% by mass or more relative to 100% by mass of the composite (paragraph [0027]-[0030]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura to have sulfur inside the composite with a content of 50% by mass or more relative to 100% by mass of the composite as taught by Nishikawa in order to increase discharge capacity (paragraph [0027]).

Response to Arguments
	Applicant argue Kamimura does not teach a silica-gel carbon composite with sulfur adsorbed by the silica gel and filled inside the pores of the silica gel-carbon composite (see pages 6-7 of Applicant Arguments/Remarks from 03/21/2022).
	Examiner respectfully disagree. Examiner acknowledged in the previous Office Action that Kamimura does not explicitly articulate the specifics of the sulfur inside the pores of the composite as recited. However, it was addressed that since Applicant admits the process of filling the pores in silica is publicly-known (see Office Action from 01/11/2022 page 5, lines 1-5). In view of Applicant Admitted Prior Art (APAA), one of ordinary skill in the art would understand that such methods can be employed in Kamimura in order to obtained a silica gel-carbon composite with sulfur located inside the pores of the composite. It is interpreted that if the sulfur is located inside the pores of the silica gel-carbon composite, it would necessarily be adsorbed by the silica gel and the carbon which would meet the requirements of the claimed composite. Nonetheless, Nishikawa was brought as additional guidance to cover the deficiency of Kamimura.
	Applicant further argue that Nishikawa does not provide the teachings of the limitations as recited or overcome the failure of Kimamura to make the claimed invention obvious (see pages 7 of Applicant Arguments/Remarks from 03/21/2022).
	Examiner respectfully disagree. As indicated above, Kimamura teaches all the limitations as recited in the instant claims except that of the sulfur inside the pores of the composite. However, AAPA suggests that such is known which clearly makes the claimed invention obvious. However, as evidence by Nishikawa, sulfur is known to be used as positive electrode materials (Kimamura teaches the composite is used in various applications such as for positive electrodes or cathode materials – see paragraph [0036]) and to have a higher capacity compared to conventional materials (paragraph [0003]). As referenced in the previous Office Action in paragraphs [0027]-[0030]), Nishikawa teaches a sulfur-carbon composite (which is used as positive electrode active material – see paragraphs [0046]-[0048] of Nishikawa – same applicability of Kimamura and the claimed invention) where sulfur is in the pores of the sulfur-carbon composite and where sulfur and carbon are in contact with each other. As such, one of ordinary skill in the art can easily consider the teachings of Nishikawa to include sulfur in the silica gel-carbon composite of Kimamura in order to increase the capacity of the positive electrode. As articulated above, with sulfur inside the pores of the composite and as suggested by Nishikawa, the sulfur would necessarily by adsorbed by the components of the composite which are carbon and silica gel. Both references, Kimamura and Nishikawa are art related as they teach similar components for use in positive electrodes and appear to read on the claimed limitations therefore, contrary to Applicant allegations, it is reasonably to conclude that the requirements for obviousness is met.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Janssen et al. (U.S. Patent Application Publication 2012/0251889). Janssen teaches a carbon composite material having elemental sulfur (paragraph [0001]) with applicability in positive electrode active materials (paragraph [0013]). Further, Janssen teaches is well known to: bind sulfur atoms in carbon materials or have sulfur adsorbed in silica gels (paragraph [0007]-[0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723